DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6 January 2021 has been entered.
 
Status of the Claims
Claims 1-9 and 11-17 are pending.
Claims 7-9 are withdrawn from consideration as being directed to a non-elected invention.
Claims 1-6 and 11-17 are presented for examination.
Claims 1-6 and 11-17 are rejected as set forward below.

Response to Amendment
The declaration of Syunsuke Suma under 37 CFR 1.132 filed 6 January 2021 is insufficient to overcome the rejection of claims 1-6 and 11-17 under 35 U.S.C. 103 based upon the combined teachings of Itagaki and Bechtloff as set forth in the last Office action because the 
The Suma declaration presents evidence that two examples of the compositions described by Itagaki possess concentrations of water soluble substances falling outside of the claimed ranges of water-soluble substances.  This data does not include comparison to any of the inventive compositions.
Applicants are reminded that art is art, not only for what it expressly teaches, but also for what it would reasonably suggest to the skilled artisan, including alternative or non-preferred embodiments.  Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).  In addition, affidavits or declarations attacking the operability of a patent cited as a reference must rebut the presumption of operability by a preponderance of the evidence.  In re Sasse, 629 F.2d 675, 207 USPQ 107 (CCPA 1980).  Further, since in a patent it is presumed that a process if used by one skilled in the art will produce the product or result described therein, such presumption is not overcome by a mere showing that it is possible to operate within the disclosure without obtaining the alleged product.  In re Weber, 405 F.2d 1403, 160 USPQ 549 (CCPA 1969).  The fact that certain embodiments found within the Itagaki disclosure fall outside of the ranges claimed does nothing to detract from the remainder of the Itagaki disclosure reciting water-soluble component concentrations which overlap those claimed.  As such, the fact that two examples of zinc oxide produced by processes described by Itagaki have water-soluble component concentrations outside of the claimed range cannot serve to negate the portions of Itagaki describing water-soluble component concentrations overlapping the instantly claimed ranges.
prima facie case of obviousness is established, the burden shifts to the applicant to come forward with arguments and/or evidence to rebut the prima facie case.  In re Dillon, 919 F.2d 688, 692, 16 USPQ2d 1897, 1901 (Fed. Cir. 1990).  Any differences between the claimed invention and the prior art may be expected to result in some differences in properties.  The issue is whether the properties differ to such an extent that the difference is really unexpected.  In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Evidence of unexpected results must compare the claimed subject matter with the closest prior art to be effective to rebut a prima facie case of obviousness.  See In re Baxter-Travenol Labs., 952 F.2d 388, 392 (Fed. Cir. 1991) (“[W]hen unexpected results are used as evidence of nonobviousness, the results must be shown to be unexpected compared with the closest prior art.”).  Where, as here, no comparative data can be found, applicants arguments and the data upon which they are based cannot serve to overcome an otherwise valid prima facie case of obviousness.
For at least these reasons, the Suma declaration is unpersuasive.

Claim Objections
Claim 6 stands objected to under 37 CFR 1.75 as being a substantial duplicate of claim 2. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim 
Response to Arguments
Applicant's arguments filed 6 January 2021 have been fully considered but they are not persuasive.  Applicants amendments to Claim 6 now place the identical limitations on the composition of Claim 1 as are set forth by Claim 2.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 4-6, and 11 stand rejected under 35 U.S.C. 103 as being unpatentable over Itagaki (WO2015/072499) (U.S. Patent 9,855,197 provided as English translation – all references are to the U.S. Patent).
Applicants claims are directed to zinc oxide powders containing between 0.01-0.3% or less of a water-soluble substance, with the water-soluble substance containing both an alkali metal and an alkaline earth metal in particular ratios, with the alkaline earth metal present in an amount of between 0.0001-0.2% by mass of the composition.  The language newly added to Claims 1 and 12, specifying the conventionally known manner in which the weight percentages of each of the water-soluble substance, mass ratio of alkali metal and alkaline earth metal, and alkaline earth metal concentrations are to be measured, fail to add affirmative limitations to the compositions claimed.  Applicants are reminded that during patent examination, the pending claims must be "given their broadest reasonable interpretation consistent with the specification."  Phillips v. AWH Corp., 415 F.3d 1303, 1316, 75 USPQ2d 1321, 1329 (Fed. Cir. 2005).  In determining the meaning of language present in a claim, and therefore the scope of the invention defined, the objective reach of the language of the claim presented is controlling.  See In re Hiniker Co., 150 F.3d 1362, 1369, 47 USPQ2d 1523, 1529 (Fed. Cir. 1998) (“[T]he name of the game is the claim.”).  Method claim limitations define steps or acts to be performed, product claims discrete physical structures or materials.  A percentage by weight of a component relative to the remainder of the composition claimed is a simple straightforward calculation whereby the quantity of a component is measured relative to the remainder of the composition, regardless of the steps employed to arrive at those values.  Applicants own disclosure establishes that this means of determining the relative weight percentage of water-soluble components has been known since 2006 which therefore, in the absence of some showing of criticality associated with In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  The structure implied by the process steps should be considered when assessing the patentability of product-by-process claims over the prior art, especially where the product can only be defined by the process steps by which the product is made, or where the manufacturing process steps would be expected to impart distinctive structural characteristics to the final product.  In re Garnero, 412 F.2d 276, 279, 162 USPQ 221, 223 (CCPA 1979).  Newly added Claim 12 defines a zinc oxide powder containing defined amounts of zinc oxide, water-soluble substance having defined mass ratios of alkali metal and alkaline earth metal, as well as a defined surface area.  Claims 13-16 define narrower ranges of 
Itagaki describes zinc oxide particles of 99% concentration.  (Col.6, L.21-24).  These powders are described as particularly useful in the manufacture of cosmetics, whereby the pH of the compositions containing such zinc oxides does not change and the compositions including them remain stable.  (Col.3, L.1-12).  The average particle size of these particles falls within the range of 2-500nm.  (Col.5, L.34-39).  These zinc oxide powders include alkali metal and any of Mg, Ca, or Ba in ratios of 0.001-0.6%, ranges overlapping and therefore rendering obvious those of the instant claims.  (Col.7, L.1-8).  Itagaki indicates that the amount of alkali metal present can fall within the range of 0.0001-0.2% by weight, and that of any of the Mg, Ca, or Ba should fall within the range of 0.01-1%, ranges again overlapping and therefore rendering obvious those of the instant claims.  (Col.8, L.4-18).  Itagaki indicates that any of a variety of silicone and organopolysiloxane compounds may be surface coated onto the zinc oxide powders.  (Col19, L.31-42).
The specific combination of features claimed is disclosed within the broad generic ranges taught by the reference but such “picking and choosing” within several variables does not necessarily give rise to anticipation.  Corning Glass Works v. Sumitomo Elec., 868 F.2d 1251, 1262 (Fed. Circ. 1989).  Where, as here, the reference does not provide any motivation to select this specific combination claimed, anticipation cannot be found. 
That being said, however, it must be remembered that “[w]hen a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious.”  KSR v.  Teleflex, 127 S.Ct. 1727, 1740 (2007) (quoting Sakraida v. A.G. Pro, 425 U.S. 273, 282 (1976)). Id.).  Addressing the issue of obviousness, the Supreme Court noted that the analysis under 35 USC 103 “need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ.”  KSR at 1741.  The Court emphasized that “[a] person of ordinary skill is… a person of ordinary creativity, not an automaton.”  Id. at 1742.
Consistent with this reasoning, it would have been prima facie obvious to have selected various combinations of various disclosed ingredients from within a prior art disclosure, to arrive at compositions “yielding no more than one would expect from such an arrangement.”

Claims 1-6 and 11-17 are rejected under 35 U.S.C. 103 as being unpatentable over Itagaki as applied to claims 1, 2, 4-6, and 11, above, and further in view of Bechtloff (U.S. PGPub. 2011/0152433).
Itagaki, as set forth in greater detail above, describes powders containing 99% zinc oxide particles which include alkali metal and any of Mg, Ca, or Ba in ratios of 0.001-0.6, the amount of alkali metal present can fall within the range of 0.0001-0.2% by weight, and that of any of the Mg, Ca, or Ba should fall within the range of 0.01-1%, surface coated by any of a variety of silicone and organopolysiloxane compounds.
Itagaki does not describe a particular specific surface area of the zinc oxide powder, although Itagaki indicates that the average particle size relates to each of the transparency and UV ray scattering intensity.  (Col.6, L.6-20).
2/g, a range overlapping and rendering obvious the limitations of Claims 3 and 12-16.  [0154].  
It would have been prima facie obvious for the skilled artisan to employ coated zinc oxide particles having a particle size of between 20-100nm and a corresponding surface area of 30-50 m2/g as the UV protecting coated zinc oxide particles described by Itagaki because “[w]hen a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious.”  KSR v.  Teleflex, 127 S.Ct. 1727, 1740 (2007) (quoting Sakraida v. A.G. Pro, 425 U.S. 273, 282 (1976)). “[W]hen the question is whether a patent claiming the combination of elements of prior art is obvious,” the relevant question is “whether the improvement is more than the predictable use of prior art elements according to their established functions.”  (Id.).  Here, the art establishes that employing coated zinc oxide particles having sizes in the range of 2-500nm conveys composition stability and UV protection to the cosmetics into which they are incorporated, while also indicating that coated zinc oxide particles in the range of about 20-200nm advantageously possess surface areas in the range of 30-50 m2/g and serve as suitable cosmetic UV protecting agents.

Response to Arguments
Applicant's arguments filed 6 January 2021 have been fully considered.
In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) ("When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.”).
Applicants are reminded that more substantive arguments than a mere recitation of the claim elements and a naked assertion that the corresponding elements were not found in the prior art are required to argue against an Examiner’s prima facie case of obviousness.  In re Lovin, 652 F.3d 1349, 1357 (Fed. Cir. 2011).  As such, each assertion by applicants that a particular limitation is not found in the art of record is unpersuasive and will not individually be addressed.
Applicants argument concerning the purpose of Itagaki being to reduce amounts of water soluble-substances to zero unlike the present invention, and therefore teaches away from the limitations of the instant claims, are also unpersuasive.  While Applicants’ summary may represent an expression of the intent of the authors of the Itagaki reference, a position which the Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).  The clear identification of ranges of water-soluble substances to be found in the zinc oxide compositions described cannot be read away by applicants’ interpretation of the authors’ intent.  However; were the intent of Itagaki be to reduce as much as possible water-soluble impurities, this understanding combined with applicants determination that the concentrations of water-soluble substances present in two examples described by Itagaki provides a supplemental motivation for a skilled artisan to work to lower the water-soluble impurity concentrations found in Example 1 (0.44%) and Example 2 (0.39%) of Itagaki to values within the ranges presently claimed.  
Applicants arguments concerning the water-soluble substance concentrations found in two examples of the Itagaki disclosure are unpersuasive, not only because these examples are simply exemplary of the broader range of such concentrations also taught by Itagaki, see Merck, supra, which are arguably close enough on tier own to render the range claimed obvious, See Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (indicating that a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close), but also because it is well-established that differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical.  See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (indicating that were the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.).
Applicants arguments concerning the properties the zinc oxide compositions encompassed by the instant claims advantageously possess are unpersuasive as unsupported by objective comparative evidence.  See In re Dillon, 919 F.2d 688, 692, 16 USPQ2d 1897, 1901 (Fed. Cir. 1990) (Once a prima facie case of obviousness is established, the burden shifts to the applicant to come forward with arguments and/or evidence to rebut the prima facie case), In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986) (Any differences between the claimed invention and the prior art may be expected to result in some differences in properties; the issue is whether the properties differ to such an extent that the difference is really unexpected.), Ex parte Gelles, 22 USPQ2d 1318, 1319 (Bd. Pat. App. & Inter. 1992) (The evidence relied upon should establish "that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance.”), Iron Grip Barbell Co. v. USA Sports, Inc., 392 F.3d 1317, 1322 (Fed. Cir. 2004) (Unexpected results that are probative of nonobviousness are those that are "different in kind and not merely in degree from the results of the prior art").  Where, as here, no comparative evidence investigating such properties can be found, applicants arguments cannot persuade.

Conclusion
No Claims stand allowable.
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN M BASQUILL whose telephone number is (571)270-5862.  The examiner can normally be reached on Monday through Thursday, 5:30 AM to 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on (571) 272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SEAN M BASQUILL/Primary Examiner, Art Unit 1613